t c memo united_states tax_court superior proside inc petitioner v commissioner of internal revenue respondent docket no filed date joseph h o’donnell jr for petitioner linda p azmon for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 notice_of_determination regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for and the issues for decision - - are whether thomas l murdock murdock was an employee of petitioner for federal employment_tax purposes during through and if so whether petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_ 92_stat_2885 as amended sec_530 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience fica and futa taxes are collectively referred to as employment_taxes findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner’s organization and operations petitioner is an s_corporation that was incorporated in pennsylvania on or about date at all relevant times petitioner’s principal_place_of_business was located in levittown pennsylvania since its organization petitioner has operated as a siding contractor and residential remodeling service this activity was and is petitioner’s only business and only source_of_income murdock has been the sole shareholder of petitioner from the time of its incorporation and throughout and - - murdock has at all times also served as petitioner’s president during and murdock performed the following services for petitioner solicited business on behalf of petitioner ordered petitioner’s supplies entered into verbal and or written agreements on behalf of petitioner oversaw the finances of petitioner collected moneys owed petitioner managed petitioner obtained clients for petitioner hired and fired independent contractors on behalf of petitioner maintained customer satisfaction and supervised all work done on behalf of petitioner no other person performed any services on behalf of petitioner during and petitioner did not make regular payments to murdock for his services rather murdock obtained funds from petitioner as his needs arose there were no set intervals at which murdock would take these moneys from petitioner petitioner neither classified any payment as a dividend nor distributed any dividends to shareholders from through petitioner’s tax reporting petitioner timely filed forms 1120s u s income_tax return for an s_corporation and related schedules for the through taxable years on these returns petitioner did not report - treating murdock or any other individual as an employee of petitioner petitioner filed a form_1120s for each of the years and petitioner reported ordinary_income from its trade_or_business of dollar_figure dollar_figure and dollar_figure for and respectively petitioner claimed no deduction either for compensation of officers or for salaries and wages schedules k-1 shareholder’s share of income credits deductions etc attached to the returns show dollar_figure for dollar_figure for and dollar_figure for as the pro_rata share of and as a property distribution other than a dividend to murdock petitioner’s forms 1120s were signed by murdock as president and by joseph m grey grey as preparer during the period from to petitioner did not issue any forms 1099-misc miscellaneous income or forms w-2 wage and tax statement to murdock since petitioner’s incorporation in petitioner has not reported paying murdock a salary or wages for work he performed on behalf of petitioner petitioner did not file a form_941 employer’s quarterly federal tax_return for any quarters in or ora form_940 employer’s annual federal unemployment futa_tax return for or throughout this period petitioner did not treat any individual as an employee murdock’s tax reporting for each of the years and murdock and his wife filed a joint form_1040 u s individual_income_tax_return on these returns murdock reported as ordinary_income from rental real_estate royalties partnerships s_corporations trusts etc dollar_figure dollar_figure and dollar_figure for and respectively attached schedules e supplemental income and loss characterize the foregoing amounts as nonpassssive income from schedules k-1 the notice_of_determination prior to the audit underlying the instant case covering and respondent neither audited petitioner for employment_tax purposes nor challenged petitioner’s treatment of murdock as other than an employee thereafter on date respondent sent to petitioner the notice_of_determination at issue in this proceeding the notice was based on a determination that murdock was to be legally classified as an employee for purposes of federal employment_taxes and that petitioner was not entitled to relief from such classification pursuant to sec_530 enclosed with the notice was a schedule setting forth petitioner’s liabilities for fica and futa taxes the parties have stipulated that if the court decides that murdock is to be classified as an employee for federal employment_tax purposes for all periods in and the amounts -- - of taxes due and owing are as set forth in the notice_of_determination conversely if the court decides that murdock should not be classified as an employee for any of the periods in issue the parties agree that petitioner owes no employment_taxes ultimate findings_of_fact murdock as president of petitioner performed more than minor services and received remuneration therefor petitioner did not have a reasonable basis for failing to treat murdock as an employee during the years in issue opinion i statutory and regulatory provisions a subtitle c of the internal_revenue_code subtitle c of the internal_revenue_code governs payment of employment_taxes in particular sec_3111 and sec_3301 impose taxes on employers under fica pertaining to social_security and futa pertaining to unemployment respectively based on wages paid to employees the term wages as used in these statutes generally encompasses all remuneration for employment sec_3121 sec_3306 employee is defined for purposes of fica_taxes in sec_3121 and with modifications not germane here sec_3306 1i1 makes this definition applicable for purposes of futa taxes as well sec_3121 provides - jj - sec_3121 employee --for purposes of this chapter the term employee means--- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- a as an agent-driver or commission-- driver b as a full-time insurance salesman c as a home worker or d as a traveling or city salesman xk kk ke under specified conditions or any individual who performs services that are included under an agreement entered into pursuant to sec_218 of the social_security act regulations promulgated under sec_3121 clarify the scope of the inclusion in paragraph for corporate officers as follows generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_31 d - b employment_tax regs - - identical language is also included in regulations promulgated under sec_3306 sec_31 -l1 e employment_tax regs b sec_530 of the revenue act of sec_530 operates in enumerated circumstances to afford relief from employment_tax liability notwithstanding the actual relationship between the taxpayer and the individual performing services the statute provides in part sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability -- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee statutory standards providing one method of satisfying the requirements of paragraph -- for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following --- - a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged in specified circumstances sec_530 places the burden_of_proof on the commissioner with respect to certain issues under sec_530 but this provision does not affect our analysis here sec_530 applies only to periods after date so has no bearing on petitioner’s liabilities for and small_business job protection act of publaw_104_188 sec b 110_stat_1767 for subsequent periods a taxpayer desiring to take advantage of sec_530 first must establish a prima facie case that it was reasonable not to treat an individual as an employee and must have fully cooperated with the secretary because as explained in detail below petitioner did not establish a prima facie case that its treatment of murdock was reasonable the burden_of_proof remains on petitioner with respect to as well -- - ti classification of murdock for employment_tax purposes a status under fica and futa provisions in contending that murdock should not be classified as an employee under the fica and futa provisions of the internal_revenue_code petitioner focuses on murdock’s status as an s_corporation shareholder and alleged lack of status as a common_law_employee we briefly address these contentions seriatim contentions regarding s_corporation shareholders petitioner cites sec_1366 sec_1372 and sec_6037 and 70_f3d_548 9th cir presumably in support of an argument that s_corporation shareholders should not be deemed employees sec_1366 and sec_6037 generally require that income items of s_corporations be passed through to shareholders on a pro_rata basis and reported by such shareholders in a manner consistent with treatment on the corporate return these rules however pertain to calculation of income_tax_liability under subtitle a and have no bearing on computation of federal employment_taxes 117_tc_141 affd sub nom 54_fedappx_100 3d cir furthermore an employer cannot by the expedient of characterizing moneys paid in remuneration for services as distributions of net_income rather than as wages avoid fica and futa liabilities id pincite thus as in veterinary surgical consultants p c v commissioner supra pincite and 119_tc_121 we reject any suggestion that petitioner’s passing through of its net_income to murdock precludes the finding of an employer-employee relationship between petitioner and murdock we likewise reject as not germane to the guestion before us petitioner’s reliance on sec_1372 addressing fringe_benefits under subtitle a and the reference to that statute in durando v united_states supra pincite see veterinary surgical consultants p c v commissioner supra pincite contentions regarding common_law employment petitioner contends that employee as used throughout sec_3121 must be construed in a manner consistent with its use in sec_3121 such that the usual common_law rules for determining existence of an employer-employee relationship are to be taken into account in support of this position petitioner quotes the following passage from tex carbonate co v phinney 307_f2d_289 5th cir the statutory definition of employees as including officers of a corporation will not be so construed as to mean that an officer is an employee per se only such officers as work for it in fact are to be so included and in determining whether an officer is an employee within the meaning of the statutes the usual employer-employee tests are to be applied petitioner further emphasizes that common_law focuses on whether the alleged employer held the right to control the details of the work performed by the individual and argues that petitioner did not exercise control_over murdock during any part of or there exist however at least two fatal defects in petitioner’s arguments in this regard first from the standpoint of statutory construction the premise underlying petitioner’s position finds no support either in the structure of the text or in the tex carbonate co v phinney supra decision sec_3121 is written in the disjunctive with each of the four paragraphs expressly separated from the next by or accordingly each paragraph affords a separate and independent basis for deeming one engaged to perform services an employee individuals described in paragraphs and of sec_3121 are therefore frequently referred to as statutory employees subject_to fica and futa regardless of their status under common_law see joseph m grey pub accountant p c v commissioner supra pincite moreover tex carbonate co v phinney supra is not authority to the contrary significant regulatory and statutory developments have occurred since the years in issue in that case given that sec_31_3121_d_-1 and sec_31 -l e employment_tax regs were promulgated after those years and that the futa definition of employee then in effect appears to have contemplated a corporate officer who could be an independent_contractor under common_law see eg sec i r c the court of appeals’ statements concerning common_law rules may no longer be relevant joseph m grey pub accountant p c v commissioner supra pincite n the opinion in tex carbonate co v phinney supra pincite recognized that regardless of the test purportedly being applied such officers as work for a corporation in fact are included as employees the court also addressed the impact of an alleged absence of control in that case as follows even though an absence of control is shown and this as we have noted has not been done the force of the factor is diminished to near de_minimis by the fact that the service provider himself was a member of the board_of directors a vice president and the executive of the company in charge of its sales and the development of its markets id pincite hence critical components of the analysis in tex carbonate co v phinney supra are consistent with the current regulatory approach to officers and contrary to petitioner’s position second from a factual standpoint even if the common_law control factor were pertinent to our evaluation petitioner has failed to establish a lack of control_over murdock in the performance of his services as in joseph m grey pub accountant p c v commissioner supra pincite to accept petitioner’s contentions in this regard would be the equivalent of disregarding the corporate form in which murdock chose to conduct his business caselaw does not permit a taxpayer to use his or her dual role as a shareholder of and service provider to a corporation as grounds for ignoring the legal ramifications of the business construct so selected 319_us_436 joseph m grey pub accountant p c v commissioner supra pincite application of sec_3121 d on the basis of the foregoing analysis application of sec_3121 is not precluded or limited here by considerations pertaining to murdock’s status as an s_corporation shareholder or under the common_law sec_3121 and sec_31_3121_d_-1 and sec_31 -l1 e employment_tax regs specify that corporate officers are to be classified as employees if they perform more than minor services and receive or are entitled to receive remuneration the overwhelming weight of the evidence here shows that murdock’s activities vis-a-vis petitioner met these criteria accordingly considerations with respect to burden_of_proof do not affect our analysis on this point murdock at all relevant times served as petitioner’s president and worked for petitioner in all significant aspects of petitioner’s business operations as murdock testified no other person performed services for petitioner during or murdock also obtained remuneration from petitioner as his needs arose -- - furthermore although sec_3121 may be inapplicable to the extent that an officer performs services in some other capacity i as an independent_contractor petitioner has neither contended nor offered evidence that murdock worked for or was engaged by petitioner in a capacity other than president see joseph m grey pub accountant p c v commissioner t c pincite revrul_82_83 1982_1_cb_151 hence we conclude that murdock was an employee of petitioner for employment_tax purposes in accordance with sec_3121 b availability of sec_530 relief sec_530 affords relief from employment_tax liability notwithstanding an adverse classification where the following three requirements are satisfied the taxpayer has not treated the individual or any individual holding a substantially_similar position as an employee for any period the taxpayer has consistently treated the individual as not being an employee on all tax returns for periods after date and the taxpayer has a reasonable basis for not treating the individual as an employee sec_530 with respect to the case at bar respondent has conceded that petitioner meets the first of the above regquirements and does not argue that petitioner fails to meet the second rather the parties dispute whether petitioner had a reasonable basis for not treating murdock as an employee - concerning the existence of a reasonable basis for purposes of sec_530 sec_530 sets forth three statutory safe havens reliance upon any of the circumstances enumerated in subparagraph a b or c of sec_530 is deemed sufficient to establish the requisite reasonable basis subparagraph a lists judicial precedent published rulings technical_advice with respect to the taxpayer ora letter_ruling to the taxpayer the second amended petition alleges for reasonable basis for petitioner’s reliance on the non-employee status of thomas l murdock in reference to his services performed on behalf of petitioner during and petitioner asserts judicial precedent in 307_f2d_289 5th cir cert_denied u s wherein that court’s opinion stated that an officer of a corporation is not an employee per se and that an employer and employee master and servant relationship must exist between a corporation and an officer of the corporation for which an officer performs services on brief petitioner reiterates reliance on tex carbonate co v phinney 307_f2d_289 5th cir and cites as well to 527_fsupp_515 b d wis in support of the premise that petitioner reasonably looked to common_law control concepts in classifying murdock for the reasons previously discussed tex carbonate co v phinney supra does not afford a reasonable basis for disregard of the explicit rules of sec_3121 and sec_31_3121_d_-1 and sec_31 -l e employment_tax regs equally unavailing in this regard is automated typesetting inc v united_states supra the district_court in that case simply evaluated the employment relationship of the involved individuals both through a common_law analysis and through application of the provisions relating to corporate officers id pincite in deciding that the individuals qualified as employees under either rubric the court did not repudiate the statutory treatment of corporate executives id pincite see also joseph m grey pub accountant p c v commissioner supra pincite n moreover even if we were to assume arguendo that the cited cases could offer a reasonable basis for treating an officer as a nonemployee petitioner has failed to establish reliance on the claimed precedent as a factual matter to fall within the safe harbors of sec_530 the taxpayer must have relied on the alleged authority during the periods in issue at the time the employment decisions were being made the statute does not countenance ex post facto justification see 181_f3d_272 2d cir reversing and remanding because it was unclear from the record whether the taxpayer in fact relied on any specific industry practice in reaching its decision to treat its workers as non-employee tenants let alone whether such reliance was reasonable 205_fsupp2d_376 m d pa the taxpayer must show that it relied upon those grounds alleged as a reasonable basis and that the reliance was reasonable w va pers servs inc v united_states aftr 2d pincite8 ustc par big_number at big_number s d w va the plain meaning of sec_530 is that only evidence known to and relied upon by the taxpayer is relevant facts that are learned after the incorrect treatment of the employees are not facts that a taxpayer relied upon in making its original decision regarding how to treat its employees until shortly before trial petitioner did not purport to rely on sec_530 or the bases described therein and expressly disclaimed any dependence on the statute petitioner’s present claim of reliance is not credible the following colloquy transpired at trial between murdock and counsel for respondent q counsel for respondent mr murdock are you familiar with a case texas carbonate versus phinney a murdock no i’m not q no one ever discussed that case with you a no petitioner proposed to call grey the accountant who advised petitioner and prepared petitioner’s tax returns grey was not allowed to testify in this case because he had not been listed as a witness in petitioner’s trial memorandum in violation of this court’s standing pre-trial order see rule b his testimony in any event would not have made a difference see veterinary surgical consultants p c v commissioner tcmemo_2003_48 where grey testified that he was unaware of the tex carbonate co v phinney supra case until posttrial briefing during the fall of in 119_tc_121 petitioner failed to establish that it relied on judicial precedent or for that matter on any of the other sources specified in sec_530 a accordingly we conclude that subparagraph a does not aid petitioner here the same result obtains with respect to subparagraphs b and c the parties have stipulated that respondent did not audit petitioner for employment_tax purposes prior to the examination underlying the present case petitioner therefore cannot show reliance on a past audit under sec_530 b likewise petitioner has adduced no evidence of conventions in the siding and remodeling industry to establish longstanding industry practice under sec_530 c the safe havens of sec_530 are therefore inapplicable on the record before us in seeking to establish a reasonable basis for murdock’s treatment apart from the safe havens petitioner quotes the following definition of employment status in sec_530 the term ‘employment status’ means the status of an individual - - under the usual common_law rules applicable in determining the employer-employee relationship as an employee or as an independent_contractor or other individual who is not an employee petitioner apparently believes that the purported lack of common_law control makes its treatment of murdock reasonable within the meaning of sec_530 and that the above definition supports this view again however petitioner’s approach is contrary to controlling statutes and to the facts of this case as a matter of construction sec_530 defines employment status for purposes of certain provisions of sec_530 not germane here it does not purport to override or interpret the definition of employee in sec_3121 and related regulations hence sec_530 does not render it rational for petitioner to have ignored the statutory mandate regarding corporate officers and to have taken a position that was not otherwise supported by authority petitioner also does not claim in actuality to have relied on sec_530 in deciding not to treat murdock as an employee in or we conclude and have found as a fact that petitioner did not have a reasonable basis for failing to characterize murdock as an employee consequently relief from employment_tax liability is not available to petitioner under sec_530 c conclusion we hold that murdock is an employee of petitioner pursuant to sec_3121 and that petitioner is not entitled to relief under sec_530 accordingly petitioner is liable for fica and futa taxes for the periods in issue as set forth in respondent’s notice_of_determination and the parties’ stipulations to reflect the foregoing decision will be entered for respondent and in accordance with the parties’ stipulations as to amounts
